INVESTMENT ADVISORY AGREEMENT AGREEMENT made as of this 1st day of February, 2011, between Vanguard Trustees’ Equity Fund, a Delaware statutory trust (the “Trust”), and Hansberger Global Investors, Inc., a Delaware corporation (the “Advisor”). W I T N E S S E T H WHEREAS, the Trust is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); WHEREAS, the Trust offers a series of shares known as Vanguard International Value Fund (the “Fund”); WHEREAS, the Advisor and the Trust entered into an Investment Advisory Agreement dated as of July 31, 2000, which was amended and restated effective August 1, 2006, and again amended and restated on February 26, 2007 (the “Prior Agreement”), whereby the Trust retained the Advisor to render investment advisory services to the Fund, and the Advisor has been rendering such services to the Fund pursuant to the terms and conditions set forth in the Prior Agreement; and WHEREAS, the Trust desires to amend and restate such Investment Advisory Agreement, in certain respects, and the Advisor is willing to render investment advisory services to the Fund in accordance with such amendments. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this “Agreement,” the Trust and the Advisor hereby agree as follows: 1.
